Per, Curiam:
. The exceptions taken in the court below to the incorporation of the borough of Jeannette, and assigned for error here, are without merit. The public notice required by law appears to have been given. The plot or draft referred to was, by some inadvertence, not marked filed at the time it was presented to the court. This omission was cured by the following order: “To make the matter correct, however, we think the clerk should mark the plot or draft filed nunc pro tunc (according to the fact), as of the time of filing the petition, and we will permit the counsel for the petitioners to certify to the fact.”
The order or decree of the court below incorporating the borough of Jeannette is affirmed.